Per Curiam.
Complaint, in the nature of a bill in chancery, to obtain the sale of an equitable interest in real estate, in satisfaction of a judgment at law. A demurrer to the bill was overruled, and no exception taken. Answers, *115cross-bills, &e., were filed, demurred to, demurrers decided, and no exception taken.
C. C. Nave, for the appellants.
I M. Gregg, for the appellee.
The cause was submitted to the Court for trial, and evidence heard. Judgment for the plaintiff. Some of the evidence was excepted to, but no objection to it appears. The judgment was excepted to, and a motion for a new trial, for written reasons, was filed after the judgment was rendered and excepted to. The motion for a new trial was heard, considered, overruled, and no exception taken. No question is properly presented for the consideration of this Court (1).
As to the right to sell county seminaries for private debts, see R. S. 1843, p. 185, s. 29.—Const. of 1851, art. 8.—The Auditor, &c. v. The Board, &c., 7 Ind. R. 315.
The judgment is affirmed with 1 per cent, damages and costs.

 See Jolly et al. v. The Terre Haute Bridge Co., post, and cases cited.